Citation Nr: 0419316	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  96-45 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a neck/mid-back 
condition, secondary to service-connected total left knee 
arthroplasty.

2.  Entitlement to service connection for a low back 
condition, secondary to service-connected total left knee 
arthroplasty.

3.  Entitlement to service connection for a bilateral hip 
condition, secondary to service-connected total left knee 
arthroplasty.

ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to March 
1979.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, dated in April 1996, that denied the veteran's 
claims of entitlement to service connection for a low back 
condition, bilateral hip condition, and spinal condition as 
secondary to the service-connected disability of left knee 
condition.  The veteran subsequently changed his residence to 
within the San Diego, California RO's jurisdiction.  The 
denials of service connection were duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The competent medical evidence does not show a current 
neck or mid-back disability.

3.  The competent medical evidence does not show a current 
low back disability.

4.  The competent medical evidence does not show a current 
bilateral hip disability.


CONCLUSIONS OF LAW

1.  Service connection for a claimed neck/mid-back disability 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 (1995).

2.  Service connection for a claimed low back disability is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) 
(2003); Allen v. Brown, 7 Vet. App. 439 (1995).

3.  Service connection for a claimed bilateral hip disability 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)) became law.  See also 66 Fed. Reg. 45,620-
45,632 (August 29, 2001) (revision of 38 C.F.R. § 3.159, 
effective November 9, 2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Notably, there is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date, and the RO has afforded the 
veteran multiple VA examinations addressing his claimed 
disabilities.

VA's duty to notify the veteran of the evidence necessary to 
substantiate his claims has also been met.  Here, the Board 
acknowledges that the May 2001VCAA notice was provided to the 
veteran long after the initial adjudication of his claim in 
April 1996.  In a recent decision, the U.S. Court of Appeals 
for Veterans Claims (Court) expressed the view that a 
claimant is entitled to VCAA notice prior to initial 
adjudication of the claim.  Pelegrini, 17 Vet. App. at 420-
421.  However, it is obvious that the RO could not have 
provided the VCAA notice prior to the initial adjudication 
because that adjudication took place more than four years 
before the enactment of the VCAA and the promulgation of its 
implementing regulations.

As noted, the RO informed him of the need for necessary 
evidence in a May 2001 letter, an April 1996 rating decision, 
the October 1996 Statement of the Case (SOC), and the May 
2003 Supplemental SOCs (SSOC).  See 38 U.S.C.A. § 5103.  The 
rating decision and SOC noted the reason for the denial and 
therefore the evidence that was necessary to support a grant 
of the benefits.  The May 2003 SSOC included the provisions 
of 38 C.F.R. § 3.159 and together with the May 2001 letter 
contained a description of the type of evidence necessary to 
substantiate the veteran's claims, as well as which portion 
of that evidence (if any) was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply); Valiao v. Principi, 17 Vet. App. 229 (2003)(facts 
averred by claimant cannot conceivably result in grant of 
benefits the case should not be remanded for development that 
could not possibly change outcome of decision).  Thus, the 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, to include the 
revised regulatory provisions 38 C.F.R. § 3.159.  No 
additional assistance or notification to the veteran is 
required based on the facts of the instant case.  


Secondary Service Connection

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (a) (2003).  Where a service-
connected disability causes an increase in, but is not the 
proximate cause of, a nonservice- connected disability, the 
veteran is entitled to service connection for that 
incremental increase in severity attributable to the service-
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).  The Secretary shall consider all information and lay 
and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

Evidence

Review of the veteran's claims folder reveals that he 
originally received service connection for the residuals of 
an injury to his left knee.  He eventually underwent a total 
knee arthroplasty in December 1995.  In October 1998 the 
veteran developed an infection in the prosthetic joint.  It 
was removed in April 1999 to aid in treating the infection.  
In July 2000 the veteran received a new prosthetic knee 
joint.  During the intervening year the veteran was unable to 
walk and was wheelchair bound.

The veteran has received secondary service connection for a 
variety of disorders during the years his present claim has 
been in appellate status including:  internal derangement of 
the right knee, fracture of the right ankle, depressive 
disorder, left ankle osteopenia, bilateral carpal tunnel 
syndrome, a sternal fracture, fracture of the right 5th 
metacarpal, and a left hand injury.  At the present time his 
service-connected disorders are rated at a combined 90 
percent disabling.  He is presently in receipt of a total 
disability evaluation based on individual unemployability 
(TDIU).

Review of the substantial medical records in the veteran's 
claims folder reveals few recent complaints relevant to the 
veteran's neck, mid-back, low back, or hips.  

Subsequent to the veteran's claim of service connection, he 
was examined by VA in August 1996.  He reported chronic low 
back pain for many years.  The veteran was noted to be able 
to flex at the lumbosacral spine sitting up and coming within 
1 1/2 to 2 inches of touching his toes in the sitting position.  
He had mild to moderate scoliosis of the thoracic and lumbar 
spine.  Neurologic examination was unremarkable.  The 
examiner noted that it was possible that the veteran's low 
back problem could be due to the difficulties he had had with 
his knees.  On X-ray examination the vertebral alignment 
showed just minimal scoliosis with convexity to the left.  
Otherwise, the vertebral bodies and intervertebral disc 
spaces appeared essentially normal with just very, very 
slight osteophytosis of L4.  The pedicles, spinous processes 
and transverse processes were intact.  The report noted that 
there might be a very slight narrowing of the L5-S1 disc 
space.  No abnormalities of the thoracic spine were noted on 
X-ray examination.

June 1997 neurology treatment notes related to treatment for 
his bilateral carpal tunnel syndrome show that an MRI of the 
cervical spine was reviewed.  There were minimal degenerative 
changes of the cervical spine with desiccation and 
degeneration of the discs at multiple levels.  There was a 
small left posterior paramedian disc herniation at C6-7 with 
indentation of the ventral aspect of the thecal sac.

During treatment in 1998 for "end stage liver disease" the 
veteran was noted on many occasions to have chronic pain in 
his knees and ankles.  He reported that this pain was a cause 
of his abuse of alcohol.  Evidence in the file reveals that 
the veteran is currently abstinent from alcohol for many 
years.

The report of a medical examination in June 1998 revealed 
complaints of pain in all his muscles.  He had a full range 
of motion in the neck.  No other pertinent observations were 
noted and no diagnoses were made.

In an October 1998 medical examination, the veteran's back 
was noted to have normal curvature and mobility with no pain 
or tenderness. 

A history taken in June 1999 in conjunction with treatment 
for the veteran's left knee noted chronic lower back pain 
(lower back pain).

In October 1999, VA again examined the veteran.  He reported 
that subsequent to his knee replacement, he started having 
back problems due to the way he walked.  He reported that 
prolonged standing and walking were very difficulty for him, 
as was bending; however, he had not walked since April 1999 
secondary to the removal of his knee replacement.  He denied 
numbness or tingling in the lower extremities.  Examination 
of the lumbar spine was performed in the sitting position.  
Flexion was to 65 degrees, with pain at 30 degrees.  
Extension was to 25 degrees with pain at 15 degrees.  Right 
and left lateral flexion was to 35 degrees, with pain at 20 
degrees.  The range of motion was affected by pain, fatigue, 
weakness and lack of endurance.  There were no other major 
functional impacts.  He did have some tenderness noted in the 
paralumbar region.  There was no weakness noted of the back.

On examination of the hips, there were no scars, heat, 
redness, swelling or effusion noted.  Left hip flexion was to 
110 degrees, with complaints of pain at 90 degrees.  Movement 
against gravity was 110 degrees and against strong resistance 
90 degrees.  Extension was to 30 degrees without pain.  
Adduction was to 25 degrees without pain.  Abduction was to 
45 degrees without pain.  External rotation was to 60 
degrees, with pain at 40 degrees.  Internal rotation was 40 
degrees, without pain.  Range of motion of the right hip was 
normal.  Range of motion of the left hip was said to be 
affected by pain and weakness; however, pain seemed to be the 
major functional impact as there was no lack of endurance, 
fatigue, or incoordination.  Lumbosacral spin X-ray 
examination was said to reveal mild spondylosis of the lower 
lumbar spine.  Lumbar strain and spondylosis and hip strain 
were diagnosed.  

In May and June 2001 he complained of nonspecific back pain 
in connection with treatment for his total knee arthroplasty.  
No diagnosis was made and no specific treatment was directed 
at the complaint.  The veteran was noted to be on pain 
medication for his knee.

The veteran was next examined in April 2002 for, among other 
things, his complaints relative to his neck/mid-back, low 
back, and hips.  The examiner noted that he believed the 
veteran considerably embellished his symptoms.  The veteran 
reported that he could only lie down, that he limped all of 
the time, and usually used his electric scooter in order to 
go places.  He stated that he sometimes attempted to stand 
but would stand the wrong way and felt sharp pains in his 
upper and lower back, neck and shoulders as well as his hips.  
He stated this was due to the fact that he had a failed left 
total knee replacement.  The veteran stated that he felt as 
if someone stuck a red-hot knife in his back, neck, and 
shoulders and that he could not move them at all.  The 
veteran denied having any neurologic symptoms with the 
exception of pain.

The examiner reviewed the veteran's claims folder in detail 
and provided a synopsis of the majority of pertinent medical 
records.  He reported that X-ray examinations of the 
veteran's cervical, thoracic, and lumbar spine as well as 
both hips were all negative.

With regard to the cervical spine, the examiner noted there 
was no paracervical muscle spasm.  There was no pain with 
compression or distraction of the cervical spine.  There was 
no pain or tightness over the bilateral trapezius 
musculature.  Range of motion of the cervical spine was 
reported within normal limits.

With regard to the thoracolumbar spine, the examiner found no 
right or left paralumbar muscle spasm.  There was normal 
dorsal kyphosis and lumbar lordosis.  There was no evidence 
of scoliosis present.  There was no tenderness to percussion 
or palpation of the lumbar spine.  The ranges of motion were 
all reported within normal limits.  Straight leg raising was 
negative bilaterally.

With regard to the veteran's hips, there was no evidence of 
swelling, redness, or increased heat deformity in either hip 
joint.  There was no tenderness over the hip joints 
bilaterally.  Ranges of motion of both hips were all reported 
within normal limits.

The examiner concluded with pertinent diagnoses of bilateral 
hip pain, cervicothoracic spine pain, and lumbar spine pain, 
all unsubstantiated by orthopedic examination.  He noted that 
he found no evidence of orthopedic problem in those areas.  
He opined that if the veteran had problems with his neck, 
thoracic and lumbar spine, and hips, that the problems would 
not be in any way related to his left knee condition.  Due to 
the fact that the veteran did not currently have any 
pathology in the areas that could be detected on physical 
examination, the examiner felt that it is certainly not at 
all likely that there is any problem in the areas relating to 
his left knee condition.

During the course of the veteran's claim, dating back to 
1996, the veteran has consistently stated that he has pain 
from his hip that shoots down to his toes.  He also reports 
lower back pain.  He has stated that he frequently gets a 
stiff neck and could not get out of bed without holding his 
head and neck.  He relates these pains to his service-
connected knee disorder through alleged altered usage or 
overuse of other joints to compensate for his left knee 
disability.  

Analysis

Pain alone, without a diagnosed or identifiable underlying 
malady or condition does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim. 

While there have been two VA examiner's who identified 
disorders in the neck, back and hips: in the cervical spine, 
degenerative disc disease found on an MRI, in the 
thoracolumbar spine, mild scoliosis, spondylosis noted on X-
ray examination, and lower back strain, and of the hips a hip 
strain.  The Board finds this evidence is outweighed by the 
evidence of record that shows no current disorder of the 
neck, back, or hips.  

Despite approximately ten years of VA treatment records there 
is no evidence of treatment directed at any diagnosed 
disorder of the veteran's neck, mid-back, lower back, or 
hips.  During the course of intensive treatment for the 
veteran's service-connected knee, the veteran has been 
treated for a variety of injuries and disorders.  These, 
enumerated above, have been found to be service-connected.  
Review of the records does not reveal consistent complaint or 
any treatment directed at the disorders currently under 
review.  Those complaints that are recorded are for non-
specific pain.  Such pain alone is not a service connectable 
disability.

This lack of evidence in combination with VA examiner's 
strong opinion in April 2002 that there was no orthopedic 
evidence of any disorder of the neck, back, or hips - based 
upon a thorough review of the record and detailed examination 
conducted in April 2002 - weighs heavily against a finding 
that the veteran has a current disability in the neck, back 
or hips.

The Board observes that the veteran himself also asserts that 
he has current disorders in his neck, back and hips.  As a 
layperson, the veteran is competent to relate and describe 
his symptoms, which have been primarily pain.  However, to 
the extent that back pain may have multiple causes, a 
determination as to a diagnosis of a specific disability of 
the pain requires medical knowledge.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Accordingly, the veteran's 
personal opinion as to the current existence of a neck, back 
or hip disability is not competent evidence required to 
establish service connection.

With regard to the statements submitted by the veteran's 
girlfriend, K.K., the Board notes that K.K., identified as a 
nurse, describes the veteran's pain and asserts that the 
veteran has current disorders in his neck, back and hips.  
There is no evidence of record indicating the qualifications 
of the veteran's girlfriend.  Additionally, the Board finds 
that while she has offered descriptions of the veteran's pain 
symptomatology she has not identified any current disability 
that is responsible for that pain.  Absent a diagnosis of a 
disability beyond "pain," the Board cannot find that the 
veteran has a current disability of the neck, back, or hips.

As the preponderance of the evidence is against the veteran's 
claim that he has a current neck/mid-back disability, low 
back disability, and bilateral hip disability, the benefit of 
the doubt doctrine is not for application and the claim for 
service connection must be denied.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

The claims of service connection for neck/mid-back condition, 
low back condition, and bilateral hip condition are denied.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



